Citation Nr: 1617831	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-07 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a sinus disorder and service-connected sleep apnea.

2.  Entitlement to service connection for a sinus disorder, to include as secondary to service-connected sleep apnea.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to an initial compensable disability rating for service-connected left wrist laceration residuals including scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from February 2007, August 2008, July 2012, and June 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In July 2011, the Veteran was afforded a Board hearing regarding the headaches and sinus disorder matters on appeal.  This hearing was presided over by the undersigned Veterans Law Judge and a transcript of this hearing is associated with the record.  

In an October 2011 decision, the Board, in relevant part, denied service connection for headaches and a sinus disorder.  The Veteran then appealed the October 2011 Board decision.  In December 2012, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's October 2011 decisions as to the claims for service connection for headaches and a sinus disorder and remanded the claims to the Board for further development and readjudication.  In June 2013, October 2013, January 2014, and December 2014, the Board remanded the claims for service connection for headaches and a sinus disorder for further evidentiary development, and these matters are again before the Board for further appellate proceedings.  

Regarding the bilateral foot disorder and left wrist scar matters on appeal, in December 2014, the Board remanded these matters to schedule the Veteran for a hearing before the Board.  In a January 2016 statement, the Veteran withdrew his prior request for a hearing before the Board, and these matters are again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Foot Disorder:  

The Veteran contends that he has a bilateral foot disorder that began in service and is related to service, to include an in-service left foot strain and bilateral athlete's foot.  See November 1980 and January 1982 service treatment records.  The Veteran reports that his bilateral foot pain began in service and has continued since service.  He has been diagnosed with multiple right and/or left foot disorders, to include heel spur and plantar fasciitis during the appeal period.  See June 2012 VA podiatry consult; June 2012 VA examination; see also June 2008 VA prosthetic consult (assessing Veteran with bilateral metatarsalgia); April 2008 VA primary care treatment record (Veteran complained of mildly tender Achilles tendon on left; assessed as "likely Achilles tendonitis"). 

The Veteran was afforded a VA examination regarding the left foot in June 2012, in which the examiner stated that the Veteran's current left foot disorder, diagnosed as plantar fasciitis, is not related to his in-service left foot sprain.  The examiner noted that the Veteran's service treatment records did not indicate any symptom of plantar fasciitis, and the examiner stated that there is no evidence of any other foot problems until August 2002.  However, though the examiner noted that imaging studies showed left calcaneal spur, the examiner did not comment on whether this spur was related to service.  The examiner also did not reconcile his etiological opinion with the lay reports of a long history of bilateral foot pain, to include the Veteran's report of pain since service.  See e.g., May 2012 Veteran statement (reporting that his feet have hurt since service); May 2012 statement from Veteran's wife (reporting that for the 25 years she has known the Veteran, he has had problems with running, standing, and dancing due to bilateral foot pain).  Further, since this June 2012 examination, the Veteran has argued that he currently has bilateral tinea pedis that is related to service.  See September 2012 notice of disagreement.  For these reasons, and because no medical opinion has been obtained regarding the right foot, a new VA examination is warranted to determine the nature and etiology of a bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Left Wrist Laceration:

The Veteran contends that his service-connected left wrist laceration residuals including scar warrants a compensable rating.  The Veteran has reported symptoms of pain on movement, lack of strength, limited motion, and neurological symptoms.  See August 2013 notice of disagreement (Veteran reported that his "left wrist has pain on movement"); August 2013 Representative's letter (stating that for years the Veteran has complained of pain and lack of strength of his left wrist); January 2009 VA examination; May 2008 DRO Conference Report (noting the Veteran's complaints of neurological symptoms of the left hand and fingers).  There is also medical evidence of a Ganglion cyst on the left wrist and rash on the left wrist.  See May 2013 VA treatment record (noting non-tender cyst on left wrist and diagnosing Ganglion cyst); January 2009 VA primary care telephone call (Veteran reported rash, itching, and skin dryness on left wrist for 1-2 months).  

The Veteran was afforded a VA examination in January 2009, in which the examiner noted the Veteran's reports of intermittent numbness and tingling in his hands and fingers of his left hand.  The examiner opined that there is no residual from the scar or the Veteran's in-service left wrist tendon repair, and the examiner stated that the Veteran has signs and symptoms of carpal tunnel syndrome and trigger finger of the index finger which is not associated with the left wrist laceration.

Based on this evidence, the Veteran has service-connected and nonservice-connected left wrist disabilities, and it is unclear whether the Veteran's reported symptoms, to include pain on movement and neurological symptoms may be attributed to either his service-connected left wrist laceration or any nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the January 2009 VA examination does not provide enough detail for rating purposes, and the Veteran should be afforded a new VA examination to determine the nature and severity of his service-connected left wrist laceration residuals.  38 C.F.R. § 4.2. 

Headaches and Sinus Disorder:

Regarding headaches and a sinus disorder, the Board remanded these matters in December 2014 and directed the AOJ to contact the Veteran and to request appropriate releases to obtain outstanding private treatment records related to his sinus disorder.  The Board also directed the AOJ to obtain VA treatment records from May 2013.  The Board also directed the AOJ to obtain an addendum medical opinion.  However, it appears that these matters were returned to the Board before the AOJ took action to comply with these directives.  Thus, the AOJ's actions are not in conformity with the Board's December 2014 remand directives, and, unfortunately, these matters must again be remanded for the reasons stated in the December 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding private treatment records regarding his sinus disorder, headaches, and bilateral feet, to include the following:

a.  any treatment by an ENT reported by the Veteran in a July 2014 statement.

b.  any CT scan dated in December 2013 and treatment records dated in July 2014.  

c.  any other relevant private treatment provider. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

2. Obtain outstanding relevant VA treatment records, including records dating from May 2013 to present.  

3. After completing the above development, schedule the Veteran for VA medical examinations to determine (a) the nature and etiology of a bilateral foot disorder and (b) the nature and severity of left wrist laceration residuals including scar.  Make the claims file available to the physician for review of the case (to include records on Virtual VA and VBMS).    

Regarding the left wrist laceration:	

(a) After performing all necessary testing, to include neurological testing if necessary, the examiner is asked to address the nature, diagnosis(es), and all symptoms of any and all residuals of the Veteran's service-connected left wrist laceration, to include scar.   

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected left wrist laceration residuals including scar and any separate disability that manifests left upper extremity symptoms.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

For purposes of the above opinion, the examiner's attention is invited to the following:

a. The Veteran's reported symptoms of pain on movement, lack of strength, limited motion, and neurological symptoms.  See August 2013 notice of disagreement (Veteran reported that "left wrist has pain on movement"); August 2013 Representative's letter (stating that for years the Veteran has complained of pain and lack of strength to his left wrist); January 2009 VA examination; May 2008 DRO Conference Report (noting Veteran's complaints of neurological symptoms of the left hand and fingers).  

b. The medical evidence of a Ganglion cyst on the left wrist and rash on the left wrist.  See May 2013 VA treatment record (noting non-tender cyst on left wrist and diagnosing Ganglion cyst); January 2009 VA primary care telephone call (Veteran reported rash, itching, and skin dryness on left wrist for 1-2 months).  

(b) Regarding the residual scar, for purposes of this opinion, the examiner is asked to address whether the scar itself is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

(c) The examiner is asked to address the functional and occupational impact of the residuals of left wrist laceration alone.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

Regarding the feet:

a. The examiner is asked to address the nature and diagnosis(es) of the Veteran's left and/or right foot disability at any time during the appeal period (July 2011 to present).   

The examiner's attention is invited to the assessments of heel spur, plantar fasciitis, metatarsalgia, and tinea pedis.  See June 2012 VA podiatry consult; June 2012 VA examination; see also June 2008 VA prosthetic consult; April 2008 VA primary care treatment record (Veteran complained of mildly tender Achilles tendon on left; assessed as "likely Achilles tendonitis"; addendum record showed small hypertrophic spur calcaneus).

b. The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right and/or left foot disorder had its onset in service or is etiologically related to service.

The examiner's attention is invited to the Veteran's report that he has had bilateral foot pain since service,  and to the November 1980 and January 1982 service treatment records.  See also May 2012 statement from the Veteran's wife (reporting that for the 25 years she has known the Veteran, he has had problems with running, standing, and dancing due to bilateral foot pain).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Afterwards, obtain a VA addendum medical opinion from the medical professional who conducted the July 2013 VA medical examination (or suitable substitute).  Make the claims file available to medical professional for review of the case (to include records on Virtual VA and VBMS).    

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sinus disorder and/or headaches were caused by the service-connected sleep apnea. 

(b) If the Veteran's headaches were not caused by sleep apnea, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such headaches were aggravated (i.e., chronically worsened) beyond the natural progress by sleep apnea. 

(c) If the Veteran's sinus disorder was not caused by sleep apnea, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the such sinus disorder was aggravated (i.e., chronically worsened) beyond the natural progress by sleep apnea. 

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of the sinus disorder found prior to aggravation to the extent possible; and b. the increased manifestations which, in the examiner's opinion, are proximately due to sleep apnea.   

(d) If, and only if, a sinus disorder is caused or aggravated by sleep apnea, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's headaches were caused by such sinus disorder.   

If headaches were not caused by such sinus disorder, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that headaches were aggravated (i.e., permanently worsened) beyond the natural progress by the sinus disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




